DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 7, 9, 11-14, and 16-25 are pending with claims 1, 4-5, 7, 9-11, and 17-25 under examination. Claims 12-14 and 16 are considered withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 17-18, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hackmann et al. (DE 10 2004 004 968 A1), hereinafter Hackmann, in view of Vahlenkamp et al. (US Patent No. 4,659,842), hereinafter Vahlenkamp. 
The original document is in German, with the below citations to the lines of an English machine translation. The translation is appended to the original document and both are included with this Office Action. 
Regarding claims 1, 4-5, 7, 17, 21-22, and 24-25, Hackmann discloses a method (as in claims 1 and 22) of producing particles from a polymer (polyethylene glycol as in claims 1 and 17) (p. 3, lines 94-96) melt comprising: (a) feeding a polymer melt (2) (or “liquid spray material” as in machine translation) into a melt distribution device (“spray dryer” line 21 as in claim 4) (1) with a tower cone (bottom) and tower head (top) (Figs. 1-2, p. 4 lines 122-124) with arrows coming from the top and bottom (claims 21 and 24) of the device as shown in Figs. 1-2 showing the flow of powder material. 

In the first embodiment (Fig. 1), Hackmann (c/d) removes the powder obtained at the tower which would include gas (line 32 nitrogen  - claim 7) carrying the powder and also the powder at the cone (line 104-108), and Hackmann further supplies the mixture into a separator unit or (d/e) cyclone (3) (as in claim 5), subsequently followed by a (e) separator/cooler (4) for cooling the gas to recirculate (lines 28-33) the cooled gas back into the spray tower with a collection of the particles or the product particles from the cyclone. 
Hackmann further discloses that the gas enters the spray tower at -5 C (“stream of gas”) and leaves it (at the tower head) at 24 C (lines 128-129, translation for the example of Fig. 1). 
Alternatively in the example of Fig. 2, the gas also enters the spray tower at -5 C and leaves it at the tower head at 18 C (lines 141-142, translation), and further discusses that increasing the spray material throughput causes a temperature increase in the tower to 24 C (lines 143-144). 
However, Hackmann, as discussed above, does not explicitly disclose the stream of gas leaving the tower head at 18 C when there is a cyclone or separator unit present as in the first embodiment above or that the melt is put in at a temperature of 50-150 C as in claims 22/25.
But, Hackmann additionally discloses that the flow rate of gas (in the embodiment of Fig. 1) decreases in a number of weeks (lines 130-131) due to build-up of dust material on the cooler.  Hackmann also discusses that the flow rate of gas is 8000 m3/hr (line 130) or 10,000 m3/hr (line 139 when no cyclone is present). However, the reference does not appear to discuss flowing the 
Thus, the disclosure as above differs from the claimed invention in that the output of nitrogen gas is claimed to be at 9 C, rather than the disclosure of 18 C here. However, the Hackmann reference demonstrates to one of ordinary skill in the art that this temperature is a result-effective variable, by showing an improvement in performance over a longer period of time, when the output temperature is reduced from 24 C to 18 C in the disclosure above, even if the output/yield may be reduced initially. Hackmann states specifically that the performance improves from “weeks” to “months” and as such, there seems to be room for further improvement/optimization by reducing the temperature even slightly further (approximately 9 degrees C). 
Hackmann has demonstrated that the flow rate/temperature of the gas at input is what determines the output temperature of the gas, and has likewise provided a motivation and a basis for reducing the temperature further. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have reduced the output temperature by increasing the gas flow of nitrogen to a level where the temperature reaches 9 C at output, as is claimed. 
With respect to the melt temperature (claims 22/25) and additionally or alternatively with respect to the output temperature (claims 1 and 22), Vahlenkamp discloses a similar process to that of Hackmann above, in that Vahlenkamp similarly flows a cooling gas in order to similarly 
Hackmann thus discloses a “base” process upon which Vahlenkamp can be viewed as an “improvement” in the same manner as the claimed invention in that it also includes a specified range for the melt and likewise demonstrates that a cooling gas can be used as to cool to a temperature of between -10 C and 70 C (overlapping with the claimed range). One of ordinary skill in the art would have had a reasonable expectation of success as both processes are performing similar spray drying steps into a counter-flow gas chamber. As such, one of ordinary skill in the art would have found it obvious to have applied the techniques of Vahlenkamp to Hackmann above as discussed above.  
Additionally, with respect to the overlapping ranges, it has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the temperature of the gas at the inlet and/or outlet of the machine is as claimed. 
Regarding claim 18, Hackmann/Vahlenkamp discloses the subject matter of claim 1, but does not explicitly disclose that the poly glycol material is polypropylene glycol as required in claim 18. 
However, the described “fatty alcohol alkoxylates” (Hackmann, p. 3, lines 94-97) would generically describe polypropylene and polyethylene glycol materials, as would have been understood by one of ordinary skill in the art before the effective filing date of the claimed invention. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the poly glycol material is polypropylene glycol as claimed. 
Claims 9, 11, 19-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hackmann (DE 10 2004 004 968 A1) in view of Vahlenkamp (US Patent No. 4,659,842) as applied to claims 1/22 above and further in view of Bittorf et al. (US 2010/0011610), hereinafter Bittorf.
Regarding claim 9, Hackmann/Vahlenkamp discloses the subject matter of claim 1 as discussed above, but does not explicitly disclose the particle sizes as recited in claim 9 for the collected powder at the tower cone (bottom). 
However, Bittorf discloses a similar method (Bittorf, par. 0057-0061) of producing a particulate material by spray drying. Bittorf also describes (par. 0059) that the larger particles of product “drop out” of the gas stream/cyclone and are collected (just as in Hackmann, lines 107-108). Bittorf further discuses a mean particle size d50 overlapping with all three options listed in the claim (Bittorf, par. 0031) and a varying distribution (par. 0032). 
Bittorf further discloses (par. 0054) that the degree of agglomeration of the particles is to be optimized for “downstream processing” (par. 0054) noting that this variable (degree of agglomeration/distribution of particles) is result-effective as one of ordinary skill in the art would have known at the effective filing date of the claimed invention. It has been held that the optimization of a result-effective variable as recognized in the art supports a case of prima facie obviousness. Therefore, it would have been obvious to have optimized the particle distribution as suggested by Bittorf, as to “optimize” downstream processing conditions with respect to the agglomeration of the particles, and have resulted in a particle distribution as is claimed with respect to one or more of the three sets of conditions as listed in claim 9.  
Regarding claims 11 and 20, Hackmann/Vahlenkamp/Bittorf discloses the subject matter of claims 1/19 as discussed above, but does not explicitly disclose the bulk density as claimed. 

It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the bulk density of the product particles are to be 500 kg/m3 as is claimed. 
Additionally, one of ordinary skill in the art would have found the techniques from Bittorf suitable for use in Hackmann’s process above because of the similarity between the two disclosed processes, and as such one of ordinary skill would have had a reasonable expectation of success from having incorporated these techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the design bulk density for product particles from Bittorf into the process of Hackmann above as to produce particles with a known appropriate bulk density. 
Regarding claims 19 and 23, Hackmann/Vahlenkamp discloses the subject matter of claim 1, but does not explicitly disclose that the powder at the tower cone (bottom) is mixed with the powder removed from the separator unit in claim 1 above. 
However, Bittorf discloses a similar method (Bittorf, par. 0057-0061) of producing a particulate material by spray drying a material in “tower” (drying chamber) that has a counter-current flow of nitrogen gas (Bittorf, par. 0059) to carry a portion of the powder to a cyclone at the top of the “tower.” Bittorf also discusses “reintroducing” the “fines” (cyclone) into the 
One of ordinary skill in the art would have found the techniques from Bittorf suitable for use in Hackmann’s process above because of the similarity between the two disclosed processes, and as such one of ordinary skill would have had a reasonable expectation of success from having incorporated these techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mixed the two sets of powder together, as is recited in the claim, as a further known technique for processing such powders. 
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. In the remarks, Applicant seems to characterize the Examiner’s position of Hackmann disclosing a result-effective variable as it relates to output instantaneously. 
This is a slight difference from what is presented above, where the output would be reduced initially, but the optimization results over time when the accumulation does not occur, further slowing the system. Thus, the rejections are maintained/updated as noted above with the Vahlenkamp reference being considered to support the cooling temperature ranges as now required in the claims. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D GRAHAM/Examiner, Art Unit 1742